COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Arnoldo Vara Torres v. The State of Texas

Appellate case number:      01-13-00300-CR

Trial court case number:    1317308

Trial court:                183rd District Court of Harris County

     Appellant, Arnolda Vara Torres, has filed a “Motion for Extension of Time Within
Which to file the Appellant’s Brief.” We deny the motion.
        Torres’s brief was originally due on July 12, 2013. On July 25, 2013, the Clerk of
this Court notified Torres that his brief was late and required a response within 10 days.
Torres responded on August 8, 2013, by filing a motion for extension of time to file his
brief. We granted the motion and required Torres to file his brief by September 6, 2013.
On September 25, 2013, Torres filed another motion for extension of time to file his
brief, arguing that more time was necessary “[d]ue to [his counsel’s] work load.” We
granted the motion, required Torres to file his brief by October 25, 2013, and informed
him that no additional motions to extend time would be granted. Nevertheless, Torres
filed a third motion for extension of time to file his brief on December 12, 2013, once
again contending that an extension is necessary “[d]ue to [his counsel’s] work load.”
       Given the procedural history of this case and in light of our previous order stating
that no further extensions would be granted, we DENY Torres’s motion for extension of
time. See Sandoval v. State, No. 07-11-0136-CR, 2011 WL 6059804, at *1 n.2 (Tex.
App.—Amarillo Dec. 6, 2011, no pet.) (not designated for publication) (“This Court does
not consider a busy work schedule as good cause for granting a subsequent motion to
extend the time to file a brief.”); Newfield v. State, 766 S.W.2d 408, 407–09 (Tex.
App.—Dallas 1989), pet. dism’d, improvidently granted, 817 S.W.2d 63 (Tex. Crim.
App. 1991) (denying motion for extension of time to file brief when party requested
extension based on counsel’s workload); Hubbard v. State, 649 S.W.2d 167, 169 (Tex.
App.—Dallas 1983, no writ) (same).
       Unless this Court receives Torres’s brief within ten (10) days of the date of this
order, we will abate the case and order the trial court to conduct a hearing pursuant to
Texas Rule of Appellate Procedure 38.8(b). See TEX. R. APP. P. 38.8(b). We suspend the
application of Texas Rule of Appellate Procedure 9.2—the mailbox rule—to this deadline
to file Torres’s brief, and no extensions of time will be granted. See TEX. R. APP. P. 2,
9.2.
      It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                 Acting individually
Date: January 23, 2014